Citation Nr: 0947854	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  04-08 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
service-connected psychiatric disability, to include major 
depressive disorder.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to June 
1999.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of July 2003 and February 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued a 30 percent rating 
for a service-connected major depressive disorder and denied 
entitlement to a TDIU.  In January 2007, this case was 
remanded by the Board for further development.

A January 2009 Board decision denied entitlement to a rating 
in excess of 30 percent for a service-connected major 
depressive disorder, and remanded the claim of entitlement to 
TDIU.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a 
Joint Motion for Remand, in a July 2009 Order, the Court 
vacated the Board decision and remanded the case to the Board 
for readjudication, in accordance with the Joint Motion for 
Remand.

The July 2009 Joint Motion for Remand noted the impact which 
the Veteran's nonservice-connected polysubstance abuse may 
have on his mental health when rating the Veteran's service-
connected psychiatric disability.  The Board finds the record 
raises a claim of service connection for a substance abuse 
disorder, which has not been developed and is referred to the 
RO for appropriate action.  The Board further finds that 
claim is inextricably intertwined with the claim for an 
increased rating for a service-connected psychiatric 
disability, to include major depressive disorder, and the RO 
must adjudicate the service-connection matter prior to 
appellate consideration of the increased rating claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
inextricably intertwined when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

The Veteran has filed a claim of entitlement to a rating in 
excess of 30 percent for major depressive disorder.  However, 
in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), and 
based on a review of the medical evidence, the Board has 
restated the issue on appeal as entitlement to a rating in 
excess of 30 percent for a service-connected psychiatric 
disability, to include major depressive disorder.

The medical evidence shows that throughout the period on 
appeal the Veteran has been treated for substance abuse and 
has been diagnosed with substance induced mood disorder.  
Service connection is not in effect for any substance abuse 
disability, and while the medical evidence indicates that the 
Veteran's non-service connected polysubstance abuse may be 
impacting his mental health functioning, governing law 
provides that no compensation shall be paid if a disability 
is the result of a Veteran's own willful misconduct, 
including the abuse of alcohol and drugs.  38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2007); VAOPGPREC 2-
97 (January 16, 1997), 62 Fed. Reg. 15565 (1997).  However, 
the Board is precluded from differentiating symptomatology 
due to a non service-connected disability from that due to a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 181 
(1998); Mitchem v. Brown, 9 Vet. App. 136 (1996).  
Accordingly a comprehensive examination may serve to clarify 
this point.  The new VA examination should distinguish 
between the symptoms caused by the Veteran's service-
connected psychiatric disorder, to include major depressive 
disorder, and any non-service-connected substance abuse 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and severity of the 
Veteran's service-connected psychiatric 
disability, to include major depressive 
disorder.  The claims file must reviewed 
by the examiner and the examination report 
should reflect that review.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should include 
a complete rationale for each opinion 
expressed.  The examiner is asked to 
address the following:

a).  Distinguish, to the extent 
possible, between the psychiatric 
symptoms of the service-connected 
psychiatric disability and those 
attributable to any non-
service-connected disabilities, to 
include substance abuse.  The examiner 
should comment on the following 
evidence:  the VA examination reports 
of March 2001 and July 2007; February 
2002 private hospitalization records; 
VA hospitalization records dated in 
January and February 2006; and VA 
medical records dated in March 2007, to 
include the discharge examination 
report.

b)  If it is not medically possible to 
distinguish the symptoms of the 
service-connected psychiatric 
disability from those attributable to 
any non-service-connected substance 
abuse, the examiner should clearly so 
state.

c).  Provide an opinion as to whether 
the Veteran's service-connected 
bilateral hearing loss disability, 
psychiatric disorder, and right 
orchiectomy, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow a 
substantially gainful occupation.  In 
doing so, the examiner also must 
consider the Veteran's education, 
experience, and occupational 
background.

2.  Adjudicate the claim for service 
connection for substance abuse disorder.  
If that claim is not allowed, inform the 
Veteran of his appeal rights.

3.  Then, readjudicate the claim of 
entitlement to a rating in excess of 30 
percent for the service-connected 
psychiatric disability, to include major 
depressive disorder.  If the decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case.  Allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


